DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
  This action is responsive to Applicant’s claims filed 10/04/20219. 
Claims 1-20 are pending and have been examined. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim 
Regarding independent claims 7, 12, and 13 the claims are directed to one of the four statutory categories (a process, a machine, and a process, respectively.) The claimed invention of independent claims 7, 12, and 13 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 7, 12, and 13, as a whole, recite the following limitations:
determining the object is at an intermediate waypoint; (claims 1, 8; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation, or judgment could determine that an object is at an intermediate waypoint; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipment entities would determine whether their couriers or vehicles are at intermediate waypoints)
determining place data related to a place that is proximate to the intermediate waypoint; (claims 1, 8; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation, or judgment could determine place data related to a place proximate to a given waypoint ; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipment entities would determine place data related to intermediate waypoints for their vehicles or personnel)
calculating an adjustment based on the place data related to the place that is proximate to the intermediate waypoint; (claims 1, 8; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation, or judgment could calculate an adjustment based on place data related to an intermediate waypoint; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipment entities would calculate adjustments for their vehicles and personnel in the form of dwell times; alternatively still, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any formula or mathematical operation for calculating the adjustment)
and adjusting the estimated time of arrival for the object based on the adjustment, (claims 1, 8; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation, or judgment could adjust an ETA based on an adjustment ; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipment entities would determine adjust ETAs based on calculated adjustments such as dwell times; alternatively still, the broadest reasonable interpretation of this limitation recites mathematical concepts since it encompasses simple addition, subtraction, multiplication, or division operations)
wherein determining the object is at the intermediate waypoint comprises: receiving at least a first data point and a second data point, each associated with the object, wherein the first data point comprises a first geolocation position and is associated with a first time, and wherein the second data point comprises a second geolocation position and is associated with a second time; (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation, or judgment could receive first and second data comprising positions and times; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipment entities would receive position and time fixes for tracking their transports)
determining that a distance between the first geolocation position and the second geolocation position is less than a predetermined threshold distance; (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation, or judgment could make this determination; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as 
and determining that a duration between the first time and the second time is less than a predetermined threshold time. (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation, or judgment could make this determination; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipment entities would make this determination in order to track dwell times)
determining that a place that is less than a predetermined distance from the intermediate waypoint does not exist in a place database; (claim 17; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation, or judgment could determine that such a place is not in a database)
detecting, using an image classifier, a place within the image, and detecting a type of the place detected within the image; (claim 17; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could detect a place in an image and a type of place using an image classifier)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
An electronic device comprising: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a processor; (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and memory storing non-transitory machine-readable instructions that, when executed by the processor, cause the processor to perform operations comprising: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
wherein determining the object is at the intermediate waypoint comprises: receiving at least a first data point and a second data point, each associated with the object, wherein the first data point comprises a first geolocation position and is associated with a first time, and wherein the second data point comprises a second geolocation position and is associated with a second time; (claim 1; the broadest reasonable interpretation of this limitation amounts to 
retrieving an image comprising the intermediate waypoint and an area surrounding the intermediate waypoint; (claim 17; the broadest reasonable interpretation of this limitation amounts to the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering)
and retrieving place data associated with the detected type of the place detected within the image. (claim 17; the broadest reasonable interpretation of this limitation amounts to the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 7, 12, and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
wherein determining the object is at the intermediate waypoint comprises: receiving at least a first data point and a second data point, each associated with the object, wherein the first data point comprises a first geolocation position and is associated with a first time, and wherein the second data point comprises a second geolocation position and is associated with a second time; (claim 1; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer functions of transmitting or receiving data over a network, or storing or retrieving information in memory)
retrieving an image comprising the intermediate waypoint and an area surrounding the intermediate waypoint; (claim 17; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer functions of transmitting or receiving data over a network, or storing or retrieving information in memory)
and retrieving place data associated with the detected type of the place detected within the image. (claim 17; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer functions of transmitting or receiving data over a network, or storing or retrieving information in memory)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-
Claims 2-7, 9-16, and 18-20, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claims 2 and 10:
determining a center position of a cluster of data points comprising the first data point and the second data point as the intermediate waypoint.
 The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could determine a center position of a cluster of points as an intermediate waypoint. Nothing further is added, therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 3 and 11:
 wherein determining the place data related to the place that is proximate to the intermediate waypoint comprises: determining that a place that is less than a predetermined distance from the intermediate waypoint exists in a place database;
and retrieving place data from the place database that is related to the place that is less than the predetermined distance from the intermediate waypoint, wherein the place data comprises a type associated with the place.
 The broadest reasonable interpretation of the determining limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could determine that a place is less than a threshold distance. Regarding the retrieving limitation, this limitation recites insignificant extra-solution activity in the form of pre-solution data gathering, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer functions of transmitting or receiving data over a network or storing or retrieving information in memory. Alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and observation could receive this data. Nothing further is added, therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 4 and 12:
 wherein determining the place data related to the place that is proximate to the intermediate waypoint comprises: determining that a place that is less than a predetermined distance from the intermediate waypoint does not exist in a place database;
retrieving an image comprising the intermediate waypoint and an area surrounding the intermediate waypoint;
detecting, using an image classifier, a place within the image, and detecting a type of the place detected within the image;
and retrieving place data associated with the detected type of the place detected within the image.
 The broadest reasonable interpretation of the determining and detecting limitations recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation and judgment could determine that a place is not in a database, and could detect a place in an image and the type of place. Regarding the retrieving limitation, this limitation recites insignificant extra-solution activity in the form of pre-solution data gathering, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer functions of 
Claims 5, 13, and 18:
wherein the image is a satellite image.
 This limitation merely alters the type of image used, and therefore further recites the abstract ideas outlined above for the reasons outline above. Nothing further is added, therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 6, 15, and 20:
wherein the first data point and second data point are received from a wireless communication device affixed to the object, wherein the wireless communication device comprises a cellular transceiver.
The broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added, therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 7:
wherein calculating the adjustment based on the place data related to the place that is proximate to the intermediate waypoint comprises calculating the adjustment based on operating hours of the place that is proximate to the intermediate waypoint and/or a time of arrival of the object at the waypoint.
 This limitation merely alters information used in calculating the adjustment, and merely further recites the abstract ideas outlined above for the reasons outline above. Nothing further is added, therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 9:
 Please the analysis of claim 1 above (which recites these limitations). 
Claims 14 and 19:
wherein the image classifier is a trained image classifier.
 This limitation merely alters the image classifier used, and therefore further recites the abstract ideas outlined above for the reasons outline above. Nothing further is added, therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 16:
wherein calculating the adjustment based on the place data related to the place that is proximate to the intermediate waypoint comprises calculating the adjustment based on operating hours of the place that is proximate to the intermediate waypoint.
This limitation merely alters information used in calculating the adjustment, and merely further recites the abstract ideas outlined above for the reasons outline above. Nothing further is added, therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2-7, 9-16, and 18-20, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-9, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karakotsios et al. (U.S. Patent No. 9,574,894; hereinafter "Karak").
As per claim 1, Karak teaches:
A method for adjusting an estimated time of arrival for an object to arrive at a destination, the method comprising:
Karak teaches a system and method for inferring user actions, determining dwell times, and updating estimated times of arrival based on inferred dwell times at intermediate locations along a given route. (Karak: abstract, col. 5 lines 30-37, 57-66; col. 7 lines 51-67; col. 8 lines 1-53)
determining the object is at an intermediate waypoint;
Karak teaches that the system may determine that a user has stopped at an intermediate waypoint (a "dwell" place) along a route. (Karak: col. 7 lines 51-67, col. 8 lines 1-53)
determining place data related to a place that is proximate to the intermediate waypoint;
Karak teaches that the system may determine that a user has stopped at an intermediate waypoint (a "dwell" place) along a route. (Karak: col. 7 lines 51-67, col. 8 lines 1-53; see also col. 5 lines 30-37 and col. 9 lines 51-53 regarding stored dwells)
calculating an adjustment based on the place data related to the place that is proximate to the intermediate waypoint;
Karak teaches that the system may use the determined dwell time to update an estimated time of arrival at a final destination. (Karak: col. 11 lines 35-37)
and adjusting the estimated time of arrival for the object based on the adjustment, 
Karak teaches that the system may use the determined dwell time to update an estimated time of arrival at a final destination. (Karak: col. 11 lines 35-37)
wherein determining the object is at the intermediate waypoint comprises: receiving at least a first data point and a second data point, each associated with the object, wherein the first data point comprises a first geolocation position and is associated with a first time, and wherein the second data point comprises a second geolocation position and is associated with a second time;
Karak teaches that the system may determine that a user has stopped at a dwell place based on multiple location readings (a first associated with a first time, and a second associated with a second time) received from the user device. (Karak: col. 7 lines 51-67, col. 8 lines 1-53)
determining that a distance between the first geolocation position and the second geolocation position is less than a predetermined threshold distance;
Karak teaches that the system may determine that a user has stopped at a dwell place based on multiple location readings (a first associated with a first time, and a second associated with a second time) received from the user device, and the user may be determined to be at the location if the user has not moved a predetermined distance in a time window that is less than a first amount of time which is too large and more than a second amount of time which is too small. (Karak: col. 7 lines 51-67, col. 8 lines 1-53)
and determining that a duration between the first time and the second time is less than a predetermined threshold time.
 Karak teaches that the system may determine that a user has stopped at a dwell place based on multiple location readings (a first associated with a first time, and a second associated with a second time) received from the user device, and the user may be determined to be at the location if the user has not moved a predetermined distance in a time window that is less than a first amount of time which is too large and more than a second amount of time which is too small. (Karak: col. 7 lines 51-67, col. 8 lines 1-53)
As per claim 3, Karak teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein determining the place data related to the place that is proximate to the intermediate waypoint comprises: determining that a place that is less than a predetermined distance from the intermediate waypoint exists in a place database;
Karak teaches that the system may determine that a user has stopped at a dwell place based on multiple location readings (a first associated with a first time, and a second associated with a second time) received from the user device, and the user may be determined to be at the location if the user has not moved a predetermined distance in a time window that is less than a first amount of time which is too large and more than a second amount of time which is too small. (Karak: col. 7 lines 51-67, col. 8 lines 1-53) Karak further teaches that databases of locations may be used to determine the type of place at which the user is dwelling. (Karak: col. 6 lines 57-67; see also col. 5 lines 30-37 and col. 9 lines 51-67 regarding stored dwells; col. 10 lines 1-4)
and retrieving place data from the place database that is related to the place that is less than the predetermined distance from the intermediate waypoint, wherein the place data comprises a type associated with the place.
 Karak teaches that the system may determine that a user has stopped at a dwell place based on multiple location readings (a first associated with a first time, and a second associated with a second time) received from the user device, and the user may be determined to be at the location if the user has not moved a predetermined distance in a time window that is less than a first amount of time which is too large and more than a second amount of time which is too small. (Karak: col. 7 lines 51-67, col. 8 lines 1-53) Karak further teaches that databases of locations may be used to determine the type of place at which the user is dwelling. (Karak: col. 6 lines 57-67; see also col. 5 lines 30-37 and col. 9 lines 51-67 regarding stored dwells; col. 10 lines 1-4)
As per claim 6, Karak teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the first data point and second data point are received from a wireless communication device affixed to the object, wherein the wireless communication device comprises a cellular transceiver.
 Karak further teaches that the location information may be received from a user's smartphone or device which may comprise a cellular transceiver. (Karak: col. 4 lines 43-67; col. 13 lines 38-67; Fig. 9)
As per claim 7, Karak teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein calculating the adjustment based on the place data related to the place that is proximate to the intermediate waypoint comprises calculating the adjustment based on operating hours of the place that is proximate to the intermediate waypoint and/or a time of arrival of the object at the waypoint.
 Karak further teaches the determination of the amount of time spent from the time the user arrives at the dwell position to the time the user is expected to leave the dwell position in determining the dwell time and therefore teaches that the adjustment may be calculated based on the time of arrival of the object at the waypoint. (Karak: col. 7 lines 51-67, col. 8 lines 1-53; col. 11 lines 16-38)
As per claim 8, Karak teaches:
An electronic device comprising:
Karak teaches a system and method for inferring user actions, determining dwell times, and updating estimated times of arrival based on inferred dwell times at intermediate locations along a given route. (Karak: abstract, col. 5 lines 30-37, 57-66; col. 7 lines 51-67; col. 8 lines 1-53) Karak further teaches the implementation of the system and method using one or more devices which may comprise a processor which executes code to perform the functions of the system, wherein the code may comprise instructions stored in a non-transitory computer readable storage medium. (Karak: col. 14 lines 40-67, Fig. 10)
a processor;
Karak further teaches the implementation of the system and method using one or more devices which may comprise a processor which executes code to perform the functions of the system, wherein the code may comprise instructions stored in a non-transitory computer readable storage medium. (Karak: col. 14 lines 40-67, Fig. 10)
and memory storing non-transitory machine-readable instructions that, when executed by the processor, cause the processor to perform operations comprising:
Karak further teaches the implementation of the system and method using one or more devices which may comprise a processor which executes code to perform the functions of the system, wherein the code may comprise instructions stored in a non-transitory computer readable storage medium. (Karak: col. 14 lines 40-67, Fig. 10)
determining an object is at an intermediate waypoint;
Karak teaches that the system may determine that a user has stopped at an intermediate waypoint (a "dwell" place) along a route. (Karak: col. 7 lines 51-67, col. 8 lines 1-53)
determining place data related to a place that is proximate to the intermediate waypoint;
Karak teaches that the system may determine that a user has stopped at an intermediate waypoint (a "dwell" place) along a route. (Karak: col. 7 lines 51-67, col. 8 lines 1-53; see also col. 5 lines 30-37 and col. 9 lines 51-53 regarding stored dwells)
calculating an adjustment based on the place data related to the place that is proximate to the intermediate waypoint;
Karak teaches that the system may use the determined dwell time to update an estimated time of arrival at a final destination. (Karak: col. 11 lines 35-37)
and adjusting an estimated time of arrival for the object based on the adjustment.
Karak teaches that the system may use the determined dwell time to update an estimated time of arrival at a final destination. (Karak: col. 11 lines 35-37) 
As per claim 9, Karak teaches all of the limitations of claim 8, as outlined above, and further teaches:
wherein determining the object is at the intermediate waypoint comprises: receiving at least a first data point and a second data point, each associated with the object, wherein the first data point comprises a first geolocation position and is associated with a first time, and wherein the second data point comprises a second geolocation position and is associated with a second time;
Karak teaches that the system may determine that a user has stopped at a dwell place based on multiple location readings (a first associated with a first time, and a second associated with a second time) received from the user device. (Karak: col. 7 lines 51-67, col. 8 lines 1-53)
determining that a distance between the first geolocation position and the second geolocation position is less than a predetermined threshold distance;
 Karak teaches that the system may determine that a user has stopped at a dwell place based on multiple location readings (a first associated with a first time, and a second associated with a second time) received from the user device, and the user may be determined to be at the location if the user has not moved a predetermined distance in a time window that is less than a first amount of time which is too large and more than a second amount of time which is too small. (Karak: col. 7 lines 51-67, col. 8 lines 1-53)
As per claim 11, Karak teaches all of the limitations of claim 9, as outlined above, and further teaches:
wherein determining the place data related to the place that is proximate to the intermediate waypoint comprises: determining that a place that is less than a predetermined distance from the intermediate waypoint exists in a place database;
Karak teaches that the system may determine that a user has stopped at a dwell place based on multiple location readings (a first associated with a first time, and a second associated with a second time) received from the user device, and the user may be determined to be at the location if the user has not moved a predetermined distance in a time window that is less than a first amount of time which is too large and more than a second amount of time which is too small. (Karak: col. 7 lines 51-67, col. 8 lines 1-53) Karak further teaches that databases of locations may be used to determine the type of place at which the user is dwelling. (Karak: col. 6 lines 57-67; see also col. 5 lines 30-37 and col. 9 lines 51-67 regarding stored dwells; col. 10 lines 1-4)
and retrieving place data from the place database that is related to the place that is less than the predetermined distance from the intermediate waypoint, wherein the place data comprises a type associated with the place.
 Karak teaches that the system may determine that a user has stopped at a dwell place based on multiple location readings (a first associated with a first time, and a second associated with a second time) received from the user device, and the user may be determined to be at the location if the user has not moved a predetermined distance in a time window that is less than a first amount of time which is too large and more than a second amount of time which is too small. (Karak: col. 7 lines 51-67, col. 8 lines 1-53) Karak further teaches that databases of locations may be used to determine the type of place at which the user is dwelling. (Karak: col. 6 lines 57-67; see also col. 5 lines 30-37 and col. 9 lines 51-67 regarding stored dwells; col. 10 lines 1-4)
As per claim 15, Karak teaches all of the limitations of claim 9, as outlined above, and further teaches:
wherein the first data point and second data point are received from a wireless communication device affixed to the object, wherein the wireless communication device comprises a cellular transceiver.
 Karak further teaches that the location information may be received from a user's smartphone or device which may comprise a cellular transceiver. (Karak: col. 4 lines 43-67; col. 13 lines 38-67; Fig. 9)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Karak in view of Neumann et al. (U.S. PG Pub. No. 20180144631; hereinafter "Nuemann").
As per claim 2, Karak teaches all of the limitations of claim 1, but does not appear to explicitly teach:
determining a center position of a cluster of data points comprising the first data point and the second data point as the intermediate waypoint.
 Nuemann, however, teaches, in the context of determining dwell times and ETAs, that a stop location may be determined as a center of gravity of two received locations from a device. (Nuemann: abstract, paragraphs [0023, 28, 33]) Nuemann teaches combining the above elements with the teachings 
As per claim 10, Karak teaches all of the limitations of claim 9, but does not appear to explicitly teach:
wherein the memory stores further machine-readable instructions that, when executed by the processor, cause the processor to determine a center position of a cluster of data points comprising the first data point and the second data point as the intermediate waypoint.
Nuemann, however, teaches, in the context of determining dwell times and ETAs, that a stop location may be determined as a center of gravity of two received locations from a device. (Nuemann: abstract, paragraphs [0023, 28, 33]) Nuemann teaches combining the above elements with the teachings of Karak for the benefit of improving the accuracy of the stop location and allowing improved filtering because less location data sets will fall out of the tolerance range. (Nuemann: paragraph [0009]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nuemann with the teachings of Karak to achieve the aforementioned benefits.
Claims 4-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Karak in view of Salti et al. (U.S. PG Pub. No. 20190347513; hereinafter "Salti").
As per claim 4, Karak teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein determining the place data related to the place that is proximate to the intermediate waypoint comprises: determining that a place that is less than a predetermined distance from the intermediate waypoint does not exist in a place database;
 Karak teaches that if the location cannot be found in a given database, an outside source may be consulted to determine the type of location. (Karak: col. 9 lines 51-67; col. 10 lines 1-4)
With respect to the following limitation:
retrieving an image comprising the intermediate waypoint and an area surrounding the intermediate waypoint;
 Karak teaches that if the location cannot be found in a given database, an outside source may be consulted to determine the type of location. (Karak: col. 9 lines 51-67; col. 10 lines 1-4) Karak, however, does not teach an image recognition process used to determine the type of location.
Salti, however, teaches that one or more satellite images may be captured and fed through a trained image classification process to determine the type of stop occurring for one or more vehicles. (Salti: paragraphs [0037-38, 48-51, 61-62], Fig. 4, 7b-7e) Salti teaches combining the above elements with the teachings of Karak for the benefit of solving challenges in the art of tracking vehicles and for allowing an operator to identify and classify recurrent stops in an unseen instance in a fully automated manner. (Salti: paragraphs [0003-5]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Salti with the teachings of Karak to achieve the aforementioned benefits.
Karak in view of Salti further teaches:
detecting, using an image classifier, a place within the image, and detecting a type of the place detected within the image;
Karak teaches that the system may determine that a user has stopped at a dwell place based on multiple location readings (a first associated with a first time, and a second associated with a second time) received from the user device, and the user may be determined to be at the location if the user has not moved a predetermined distance in a time window that is less than a first amount of time which is too large and more than a second amount of time which is too small. (Karak: col. 7 lines 51-67, col. 8 lines 1-53) Salti, as outlined above, teaches that one or more satellite images may be captured and fed through a trained image classification process to determine the type of stop occurring for one or more vehicles. 
and retrieving place data associated with the detected type of the place detected within the image.
Karak teaches that the system may determine that a user has stopped at a dwell place based on multiple location readings (a first associated with a first time, and a second associated with a second time) received from the user device, and the user may be determined to be at the location if the user has not moved a predetermined distance in a time window that is less than a first amount of time which is too large and more than a second amount of time which is too small. (Karak: col. 7 lines 51-67, col. 8 lines 1-53) Salti, as outlined above, teaches that one or more satellite images may be captured and fed through a trained image classification process to determine the type of stop occurring for one or more vehicles. (Salti: paragraphs [0037-38, 48-51, 61-62], Fig. 4, 7b-7e) The motivation to combine Salti persists. Karak further teaches that the type of place may be used to determine the expected dwell time at the place. (Karak: col. 6 lines 57-67 col. 7 lines 51-67, col. 8 lines 1-53; see also col. 5 lines 30-37 and col. 9 lines 51-67; col. 10 lines 1-4)
As per claim 5, Karak in view of Salti teaches all of the limitations of claim 4, as outlined above, and further teaches:
wherein the image is a satellite image.
 Salti, as outlined above, teaches that one or more satellite images may be captured and fed through a trained image classification process to determine the type of stop occurring for one or more vehicles. (Salti: paragraphs [0037-38, 48-51, 61-62], Fig. 4, 7b-7e) The motivation to combine Salti persists.
As per claim 12, Karak teaches all of the limitations of claim 9, as outlined above, and further teaches:
 wherein determining the place data related to the place that is proximate to the intermediate waypoint comprises: determining that a place that is less than a predetermined distance from the intermediate waypoint does not exist in a place database;
 Karak teaches that if the location cannot be found in a given database, an outside source may be consulted to determine the type of location. (Karak: col. 9 lines 51-67; col. 10 lines 1-4)
With respect to the following limitation:
retrieving an image comprising the intermediate waypoint and an area surrounding the intermediate waypoint;
 Karak teaches that if the location cannot be found in a given database, an outside source may be consulted to determine the type of location. (Karak: col. 9 lines 51-67; col. 10 lines 1-4) Karak, however, does not teach an image recognition process used to determine the type of location.
Salti, however, teaches that one or more satellite images may be captured and fed through a trained image classification process to determine the type of stop occurring for one or more vehicles. (Salti: paragraphs [0037-38, 48-51, 61-62], Fig. 4, 7b-7e) Salti teaches combining the above elements with the teachings of Karak for the benefit of solving challenges in the art of tracking vehicles and for allowing an operator to identify and classify recurrent stops in an unseen instance in a fully automated manner. (Salti: paragraphs [0003-5]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Salti with the teachings of Karak to achieve the aforementioned benefits.
Karak in view of Salti further teaches:
detecting, using an image classifier, a place within the image, and detecting a type of the place detected within the image;
Karak teaches that the system may determine that a user has stopped at a dwell place based on multiple location readings (a first associated with a first time, and a second associated with a second time) received from the user device, and the user may be determined to be at the location if the user has not moved a predetermined distance in a time window that is less than a first amount of time which is too 
and retrieving place data associated with the detected type of the place detected within the image.
Karak teaches that the system may determine that a user has stopped at a dwell place based on multiple location readings (a first associated with a first time, and a second associated with a second time) received from the user device, and the user may be determined to be at the location if the user has not moved a predetermined distance in a time window that is less than a first amount of time which is too large and more than a second amount of time which is too small. (Karak: col. 7 lines 51-67, col. 8 lines 1-53) Salti, as outlined above, teaches that one or more satellite images may be captured and fed through a trained image classification process to determine the type of stop occurring for one or more vehicles. (Salti: paragraphs [0037-38, 48-51, 61-62], Fig. 4, 7b-7e) The motivation to combine Salti persists. Karak further teaches that the type of place may be used to determine the expected dwell time at the place. (Karak: col. 6 lines 57-67 col. 7 lines 51-67, col. 8 lines 1-53; see also col. 5 lines 30-37 and col. 9 lines 51-67; col. 10 lines 1-4)
As per claim 13, Karak in view of Salti teaches all of the limitations of claim 12, as outlined above, and further teaches:
wherein the image is a satellite image.
 Salti, as outlined above, teaches that one or more satellite images may be captured and fed through a trained image classification process to determine the type of stop occurring for one or more 
As per claim 14, Karak in view of Salti teaches all of the limitations of claim 12, as outlined above, and further teaches:
wherein the image classifier is a trained image classifier.
 Salti, as outlined above, teaches that one or more satellite images may be captured and fed through a trained image classification process to determine the type of stop occurring for one or more vehicles. (Salti: paragraphs [0037-38, 48-51, 61-62], Fig. 4, 7b-7e) The motivation to combine Salti persists.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Karak in view of Munishwar et al. (U.S. PG Pub. No. 20190215378; hereinafter "Munishwar").
As per claim 16, Karak teaches all of the limitations of claim 9, as outlined above. With respect to the following limitation:
wherein calculating the adjustment based on the place data related to the place that is proximate to the intermediate waypoint comprises calculating the adjustment based on operating hours of the place that is proximate to the intermediate waypoint.
 Karak further teaches the determination of the amount of time spent from the time the user arrives at the dwell position to the time the user is expected to leave the dwell position and further teaches that the adjustment to the expected arrival time is based on this determined dwell time. (Karak: col. 7 lines 51-67, col. 8 lines 1-53; col. 11 lines 16-38) Karak, however, does not appear to teach that the hours of operation are used to predict this dwell time.
Munishwar, however, teaches that store hours may be used to predict a vehicle's dwell time at a given location. (Munishwar: paragraph [0033]) It can be seen that each element is taught by either Karak, or by Munishwar. Adding the hours of operation information to the prediction of the vehicle dwell time taught by Karak does not affect the normal functioning of the elements of the claim which are taught by Karak. Because the elements do not affect the normal functioning of each other, the results of their .
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karak in view of Neumann further in view of Salti.
As per claim 17, With respect to the following limitation:
A method of determining place data related to a place that is proximate to an intermediate waypoint, wherein the intermediate waypoint is a geolocation at a center of a cluster of data points comprising at least two data points, the method comprising:
 Karak teaches a system and method for inferring user actions, determining dwell times, and updating estimated times of arrival based on inferred dwell times at intermediate locations along a given route. (Karak: abstract, col. 5 lines 30-37, 57-66; col. 7 lines 51-67; col. 8 lines 1-53) Karak teaches that the system may determine that a user has stopped at an intermediate waypoint (a "dwell" place) along a route. (Karak: col. 7 lines 51-67, col. 8 lines 1-53; see also col. 5 lines 30-37 and col. 9 lines 51-53 regarding stored dwells) Karak, however, does not appear to explicitly teach that the place may be considered to be at the center of a cluster of data points.
Nuemann, however, teaches, in the context of determining dwell times and ETAs, that a stop location may be determined as a center of gravity of two received locations from a device. (Nuemann: abstract, paragraphs [0023, 28, 33]) Nuemann teaches combining the above elements with the teachings of Karak for the benefit of improving the accuracy of the stop location and allowing improved filtering because less location data sets will fall out of the tolerance range. (Nuemann: paragraph [0009]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nuemann with the teachings of Karak to achieve the aforementioned benefits.
Karak in view of Neumann further teaches:
determining that a place that is less than a predetermined distance from the intermediate waypoint does not exist in a place database;
 Karak teaches that if the location cannot be found in a given database, an outside source may be consulted to determine the type of location. (Karak: col. 9 lines 51-67; col. 10 lines 1-4)
With respect to the following limitation:
retrieving an image comprising the intermediate waypoint and an area surrounding the intermediate waypoint;
 Karak teaches that if the location cannot be found in a given database, an outside source may be consulted to determine the type of location. (Karak: col. 9 lines 51-67; col. 10 lines 1-4) Karak, however, does not teach an image recognition process used to determine the type of location.
Salti, however, teaches that one or more satellite images may be captured and fed through a trained image classification process to determine the type of stop occurring for one or more vehicles. (Salti: paragraphs [0037-38, 48-51, 61-62], Fig. 4, 7b-7e) Salti teaches combining the above elements with the teachings of Karak for the benefit of solving challenges in the art of tracking vehicles and for allowing an operator to identify and classify recurrent stops in an unseen instance in a fully automated manner. (Salti: paragraphs [0003-5]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Salti with the teachings of Karak to achieve the aforementioned benefits.
Karak in view of Nuemann further in view of Salti further teaches:
detecting, using an image classifier, a place within the image, and detecting a type of the place detected within the image;
Karak teaches that the system may determine that a user has stopped at a dwell place based on multiple location readings (a first associated with a first time, and a second associated with a second time) received from the user device, and the user may be determined to be at the location if the user has not moved a predetermined distance in a time window that is less than a first amount of time which is too large and more than a second amount of time which is too small. (Karak: col. 7 lines 51-67, col. 8 lines 1-
and retrieving place data associated with the detected type of the place detected within the image.
 Karak teaches that the system may determine that a user has stopped at a dwell place based on multiple location readings (a first associated with a first time, and a second associated with a second time) received from the user device, and the user may be determined to be at the location if the user has not moved a predetermined distance in a time window that is less than a first amount of time which is too large and more than a second amount of time which is too small. (Karak: col. 7 lines 51-67, col. 8 lines 1-53) Salti, as outlined above, teaches that one or more satellite images may be captured and fed through a trained image classification process to determine the type of stop occurring for one or more vehicles. (Salti: paragraphs [0037-38, 48-51, 61-62], Fig. 4, 7b-7e) The motivation to combine Salti persists. Karak further teaches that the type of place may be used to determine the expected dwell time at the place. (Karak: col. 6 lines 57-67 col. 7 lines 51-67, col. 8 lines 1-53; see also col. 5 lines 30-37 and col. 9 lines 51-67; col. 10 lines 1-4)
As per claim 18, Karak in view of Neumann further in view of Salti teaches all of the limitations of claim 17, as outlined above, and further teaches:
wherein the image is a satellite image.
 Salti, as outlined above, teaches that one or more satellite images may be captured and fed through a trained image classification process to determine the type of stop occurring for one or more vehicles. (Salti: paragraphs [0037-38, 48-51, 61-62], Fig. 4, 7b-7e) The motivation to combine Salti persists.
 As per claim 19, Karak in view of Neumann further in view of Salti teaches all of the limitations of claim 17, as outlined above, and further teaches:
wherein the image classifier is a trained image classifier.
 Salti, as outlined above, teaches that one or more satellite images may be captured and fed through a trained image classification process to determine the type of stop occurring for one or more vehicles. (Salti: paragraphs [0037-38, 48-51, 61-62], Fig. 4, 7b-7e) The motivation to combine Salti persists.
As per claim 20, Karak in view of Neumann further in view of Salti teaches all of the limitations of claim 17, as outlined above, and further teaches:
wherein the at least two data points are received from a wireless communication device affixed to an object.
 Karak further teaches that the location information may be received from a user's smartphone or device which may comprise a wireless communication device affixed to an object. (Karak: col. 4 lines 43-67; col. 13 lines 38-67; Fig. 9)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628